670 S.E.2d 903 (2008)
BLANKENSHIP
v.
BARTLETT.
No. 455PA06-2.
Supreme Court of North Carolina.
December 3, 2008.
Jamie L. Vavonese, Amie C. Sivon, Fuquay-Varina, for Blankenship, et al.
Alexander McC. Peters, Susan K. Nichols, Karen E. Long, Special Deputy Attorney Generals, for State of NC.
The following order has been entered on the second motion filed on the 3rd day of December 2008 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs (Blankenship, et al) shall have up to and including the 12th day of December 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of December 2008."